Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 9 and 23-31 are pending.
Applicants have amended the claims with additional features in independent claims 9 and 23.  Further, applicants have made arguments concerning the features of independent claim 26.

Response to Arguments
Applicant’s arguments, see response after final rejection, filed 12/21/2020, with respect to the rejection of claims 9 and 23-29 have been fully considered and are persuasive.  The arguments are in light of the latest amendment set for independent claims 9 and 23 and with arguments for independent claim 26.  After reconsideration of the claimed invention and in light of the arguments and claimed invention, the rejection of the claims has been withdrawn. 
Here, in regards to claim 9 the applicants have made arguments concerning the features of the depositing of the layers and extending from the bottom surface to the non-planar interface to a top surface, along with the teaching of a current path that is built that extends along through the first and second region from the top surface to the bottom surface of the component.  The prior art references including Middlemiss does not teach of this new feature that is formed in such manner and for a non-planar interface.

 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach of the claimed invention, particularly directed to the claimed method of forming components for use in high-pressure press (the high-pressure press as defined in the background info of the application of high pressure press with the defined high pressure as set forth in [0003]), the component formed via successive depositing of layers of materials to build a first and second region.  The prior art references fail to teach the features of independent claim 9, 23, and 26, regarding the formed regions in relation to the receiving cavity.  The closest prior art includes Middlemiss and Carter, the references fail to teach particular arrangements with the Middlemiss reference only teaching of the component and lacking the teaching of claimed method in formation.  The Carter reference only teaching of the receiving cavity within a gasketing material (only single region) that is of constant shape, but lacks the teaching of the two regions through which the receiving cavity is formed through (in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744